Citation Nr: 1829574	
Decision Date: 06/20/18    Archive Date: 07/02/18

DOCKET NO.  17-55 903A	)	DATE
	)
	)


THE ISSUE

Whether a July 2, 2015 decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran (the movant) served on active duty from January 1974 to January 1976 and from December 1977 to January 1996.

This matter comes before the Board on the motion of the Veteran in which he alleges CUE in a July 2, 2015 Board decision that granted entitlement to a rating in excess of 10 percent, but no higher, for residuals of a scar on the right eyelid.  


FINDINGS OF FACT

1.  The July 2, 2015 Board decision was consistent with the evidence of record and the law in effect at that time. 

2.  To the extent any error was committed in the Board's July 2, 2015 decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome.


CONCLUSION OF LAW

The July 2, 2015 Board decision that granted entitlement to a rating in excess of 10 percent, but no higher, for residuals of a scar on the right eyelid was not clearly and unmistakably erroneous.  38 U.S.C. § 7111 (West 2012); 38 C.F.R. §§ 20.1400, 20.1403 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error 

A July 2, 2015 Board decision granted the Veteran's claim of entitlement to a higher rating for his service connected scar on the right eyelid.  Specifically, the Board awarded a 10 percent rating, but no higher, and did not specify an effective date.  Nothing in the record indicates the Veteran appealed the Board's July 2015 decision to the Court.  Accordingly, the July 2015 Board decision is final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103. 

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C. §7111; 38 C.F.R. §20.1400 .

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403 (b).  Thus any new evidence added to the file, as distinguished from argument, cannot be considered.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403 (b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

CUE is established when all the following conditions have been met: (1) Either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated;"  and (3) the error "manifestly changed the outcome" of the prior decision.  King v. Shinseki, 26 Vet. App. 433, 439 (2014) ("A manifest change is not, for example, whether the regional office would have been required to send the medical report back to [the doctor] for clarification, but rather that [the appellant] undoubtedly would have been granted a disability rating greater than 10% for his [disability].") (emphasis added); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see Bustos, 179 F.3d at 1380-81 (expressly adopting the "manifestly changed outcome" standard). 

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.140 (d). 

CUE is a very specific and rare kind of error.  It is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE motion requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403 (e).

The United States Court of Appeals for Veterans Claims (Court) review of a Board decision finding no CUE in a prior, final RO or Board decision is limited to determining whether the Board's finding was "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law," 38 U.S.C. § 7261(a)(3)(A), and whether it was supported by an adequate statement of reasons or bases, 38 U.S.C. § 7104 (d)(1).  See King, 26 Vet. App. at 439; Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404 (b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

As a threshold matter, the Board finds that the Veteran submitted a motion in February 2018 that set forth arguments alleging CUE with the requisite specificity.  Id.  

In the July 2015 decision, the Board noted the Veteran's right eyelid is rated pursuant to Diagnostic Code 7800.  Under Diagnostic Code 7800, a 10 percent evaluation is authorized for burn scar(s) of the head, face, or neck; scar (s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck: with one characteristic of disfigurement.  38 C.F.R. § 4.118; Diagnostic Code 7800.  A 30 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

The Board noted the Veteran was afforded a VA examination in August 2009 that noted the scar was 0.1 inches in width and 2 inches in length.  The scar was found to be superficial and had no inflammation, edema, keloid formation, abnormal texture, hypopigmentation or hyperpigmentation.  There was no underlying soft tissue loss, the skin was not indurated or inflexible, and contour was not elevated or depressed and was not adherent to underlying tissue.  There were no other disabling affects associated with the scar.  

Thereafter, on the Veteran's November 2009 notice of disagreement and his September 2012 substantive appeal, he reported that the scar was painful.  

The Veteran was given another examination in August 2014.  The examiner indicated that the scar was 1 by 0.5 centimeters and was not painful or unstable.  Characteristics of disfigurement consisted of surface with contour depressed on palpation, underlying soft tissue missing and hyperpigmentation.  It was also noted that the scar did not result in limitation of function.  The approximate total area of head, face and neck with hyperpigmentation was 0.5 square centimeters.  Additionally, the approximate total area of head, face and neck with missing underlying soft tissue was 0.5 square centimeters.

Consequently, the Board awarded a 10 percent rating for the Veteran's right eyelid scar as the evidence of record demonstrated that the scar had at least one characteristic of disfigurement in that it depressed on palpation.  However, the Board also found a rating in excess of 10 percent was not warranted because there were not two or three characteristics of disfigurement, even though the August 2014 examination noted that the scar had hyperpigmentation and underlying soft tissue missing, they did not exceed six square inches.  Additionally, there was no visible palpable tissue loss and either gross symmetry distortion or asymmetry of one feature or paired set of features.

The Board also considered whether a higher rating under Diagnostic Code 7804 was warranted.  Pursuant to Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2018).  A 20 percent rating is warranted if there are three or four scars that are unstable or painful.  A note following this Diagnostic Code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Here, the Board found there a higher rating under Diagnostic Code 7804 was not warranted because the Veteran did not have three or more painful or unstable scars.  

In an April 2017 rating decision, the RO implemented the increased rating assigned by the Board in the July 2015 decision and assigned an effective date of April 2, 2009, the date of the Veteran's claim for an increased rating.  

Thereafter, in connection with a claim of entitlement to service connection for a left eye disability, the Veteran was afforded a VA examination on May 16, 2017.  At that time, the VA examiner found that the scar on the right eyelid is characterized by tissue loss and causes asymmetry of the eyes/eyelids.  An August 2017 rating decision, consequently, awarded a 30 percent rating pursuant to Diagnostic Code 7800, effective from May 16, 2017, the date of the examination.  

In the February 2018 CUE Motion, the Veteran argues there was sufficient evidence showing that his scar on the right eyelid met the requirements for the higher 30 percent rating from 2007, the date of VA treatment records showing a diagnosis of scarring of the right upper eyelid and trauma to the eye.  The Veteran argues that this is the same diagnosis as provided by the May 2017 VA examiner and failure of the Board to award the 30 percent rating on the basis of the 2007 VA treatment records diagnosis of scarring of the right upper eyelid and trauma to the eye constitutes CUE.  

Upon consideration of the applicable regulations and law as well as the evidence available at the time of the July 2015 decision, the Board concludes that there is no basis on which to find that there was CUE in its previous decision.  Although the Veteran asserted that the available VA treatment records showed he was diagnosed with prominent scarring of the right eyelid, there was no evidence available in the record at the time of the July 2015 Board decision which specifically showed two characteristics of disfigurement as required by Diagnostic Code 7800, discussed above.  The Veteran believes that the findings of prominent scarring and trauma to the eye constitute disfigurement.  However, Diagnostic Code 7800, Note (1) specifically sets forth what may be considered disfiguring.  Scarring, in and of itself, is not sufficient to warrant a 30 percent rating, even if it is prominent.  

While the Veteran has not specifically asserted that additional evidence was available and not obtained, the Board notes that any asserted failure to obtain missing records would not constitute CUE as this would be an asserted failure of the duty to assist.  See Crippen, 9 Vet. App. at 424.  Ultimately, the Veteran's assertion that the Board should have assigned a 30 percent rating for the scar on the right eyelid was in error is a dispute about how the evidence in the case had been weighed at the time of the July 2015 decision, which does not rise to the level of CUE.  See Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Although it is possible that a different judge reviewing the same facts could have reached a different decision, reasonable minds could disagree, and the Veteran has not presented any evidence of an undebatable error in the July 2015 Board Decision of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.

Again, the Board emphasizes that it is sympathetic to the Veteran and is grateful for his honorable service.  However, as the Court stated in King v. Shinseki, "[a]lthough the Court is sympathetic to [the appellant's] arguments raised on appeal, revision of a final . . . . [Board] decision is an extraordinary event. "  26 Vet. App. at 442 (emphasis added).  

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the July 2015 Board decision.  Accordingly, the Veteran's motion is denied.




ORDER

The Veteran's motion to revise or reverse the July 2, 2015, Board decision is denied.







                       ____________________________________________
	YVETTE R. WHITE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



